MallaRD, C.J.,
dissenting.
There is evidence that immediately after colliding with the truck the plaintiff had the odor of alcohol on his breath. It is common knowledge that alcohol consumed as a beverage affects human beings. In this case the fact that the plaintiff had the odor of alcohol on his breath is circumstantial evidence that he had consumed some kind of alcohol as a beverage. When this circumstantial evidence is considered together with defendant’s evidence that the truck was well lighted while stopped on the highway at night; that the road was straight; that defendant “dialed” a lighted flashlight in the direction the plaintiff’s vehicle was coming before getting out of the way; that no other vehicles were meeting the plaintiff at the time of the collision and that the plaintiff drove his vehicle into the rear of the *136defendant’s truck without swerving and without reducing his speed, there is sufficient circumstantial evidence in my opinion to require submission to the jury of the question as to whether any alcohol plaintiff had consumed was of sufficient quantity to cause him to lose the normal control of his bodily or mental faculties, or both, to such an extent that there was an appreciable impairment of either or both of the faculties. I think the trial judge correctly presented to the jury the question of whether the plaintiff was operating his vehicle while under the influence of intoxicating beverages.